DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/2022 was filed after the mailing date of the non-final office action on 12/9/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see Remark, filed 3/9/2022, with respect to claims 7, 12-19, and 31-43 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 20 and 26 has been withdrawn. 
Allowable Subject Matter
Claims 7, 12-19, and 31-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or to fairly suggest evaluating a scheduling load for the wireless user device with respect to each of the multiple wireless networks; based at least on the evaluation, computing a respective allocation for each one of the multiple wireless networks, the computing indicating a portion of a prescribed value to be scheduled by a respective one of the multiple wireless networks; based at least on the respective allocation for each one of the multiple wireless networks, allocating a portion of a data buffer of the wireless user device to each one of the multiple wireless networks; transmitting the IEs to the respective ones of the multiple wireless networks to alter scheduling behavior thereof in conjunction with other limitations in independent claim 7.
The prior art fails to teach or to fairly suggest the computation comprises an estimation of a buffer size for the wireless user device based on connectivity via at least: (i) determination of whether a multi-connectivity mode of the wireless user device  is to be used; and (ii) based at least on the determination indicating that the multi-connectivity mode is not to be used, causing computation of a first value, and multiplication of the first value by a number related to a SIM (subscriber identity module) configuration of the wireless user device to compute an estimated buffer size in conjunction with other limitations in independent claim 31.
The prior art fails to teach or to fairly suggest the computation of the respective allocation for each one of the at least two wireless networks comprises an estimation of a buffer size for the wireless user device based on connectivity via at least: determination of whether a multi-connectivity mode of the wireless user device is to be used; and based at least on the determination indicating that the multi-connectivity mode is to be used: cause computation of a first value, and multiplication of the first value by a number related to a SIM (subscriber identity module) configuration of the wireless user device to compute an estimated buffer size, to produce a second value; cause computation of a third value, and multiplication of the third value by a number related to a SIM (subscriber identity module) configuration of the wireless user device to compute an estimated buffer size, to produce a fourth value; and cause computation of the buffer size as the larger of the second or the fourth values  in conjunction with other limitations in independent claim 34.
The prior art fails to teach or to fairly suggest based on the wireless user device being overscheduled, determine a scheduling load for the wireless user device for each of the at least two wireless networks, the determination of the scheduling load comprising: based at least on the determination, compute a respective allocation for each one of the at least two wireless networks; and based at least on the respective allocation for each one of the wireless networks, cause allocation of at least a portion of a data buffer of the wireless user device to each of the at least two wireless networks, the allocation comprising configuration of information elements (IEs) for use in control communications with respective ones of the at least two wireless networks, the respective IEs including the respective allocation for the respective ones of the at least two wireless networks, the configuration of IEs comprising transmission of data representative of a delay request to delay one or more buffer-consumptive processes for at least one of the two or more connections in conjunction with other limitations in independent claim 38.
The prior art fails to teach or to fairly suggest based at least on the evaluation, computing a respective allocation for each of the first and second wireless networks, the computing indicating a first portion and a second of a buffer value to be scheduled by the first and second wireless networks, respectively; based at least on the respective allocation for each of the first and second wireless networks, allocating a first portion and a second portion of at least one data buffer of the wireless user device to the first and second wireless networks, respectively; and transmitting the first IE and second IE to the respective ones of the first and second wireless networks to alter scheduling behavior thereof in conjunction with other limitations in independent claim 42.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cudak et al. (US Pub. No. 2019/0357117) discloses backpressure scheduling per UE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466